ORDER
The Director of the Office of Lawyers Professional Responsibility has filed an application for suspension pursuant to Rule 12(c)(1), Rules on Lawyers Professional Responsibility, based on evidence that respondent cannot be found in the state or served personally with the Director’s petition for disciplinary action.
IT IS HEREBY ORDERED that respondent Mitchell Ross Ornstein be suspended from the practice of law. Within one year from the date of this order, respondent may move the court for vacation of the order of suspension and for leave to answer the petition for disciplinary action.
BY THE COURT
/s/ Alan C. Page Associate Justice